     Case 1:20-cv-06224-JGK-RWL Document 32 Filed 02/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GIANNIS ANTETOKOUNMPO,
                                               20-cv-6224 (JGK)
                     Plaintiff,
                                               ORDER
          - against -

PALEO PRODUCTIONS LLC and NICK
MASSIE,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     By Order dated November 18, 2020, the Court directed the

defendant Nick Massie to show cause by December 2, 2020 why a

default judgment should not be entered against him.         The defendant

failed to respond.   The Clerk had entered a certificate of default

on November 16, 2020.    Therefore, the plaintiff is entitled to a

default judgment against the defendant Nick Massie.         The case is

referred to the Magistrate Judge for an inquest to determine the

appropriate judgment to be entered.

SO ORDERED.

Dated:    New York, New York
          February 12, 2021

                                       ____/s/ John G. Koeltl_______
                                             John G. Koeltl
                                       United States District Judge
